This suit was filed by appellee against appellant on a written contract to recover for services rendered; appellee claiming that under the contract appellant owed him $466.25 for moving dirt from a gravel pit. Appellant answered by a general denial and cross-action. The cause was submitted to the jury on a general charge, and the jury returned a verdict for appellee for $388.34. Appellant made no exceptions to the court's charge and requested no special charge. Appellant in his brief assigns only two errors, one that the court's charge contained fundamental error, and the other that the verdict was contrary to law and the evidence.
We have examined the court's charge, and it does not present any fundamental error, and since the appellant did not request any special charge to be given nor make any objections to the court's charge before it was read to the jury, he thereby waived all defects and errors contained in or omitted *Page 574 
from said charge. Article 1971, Revised Statutes; Gulf, T.  W. Ry. Co. v. Dickey, 108 Tex. 126, 187 S.W. 184; Lamar v. Panhandle  S. F. Ry. Co. (Tex.Com.App.) 248 S.W. 34.
The assignment that the verdict of the jury is contrary to the law and the evidence is too general to be considered. Weatherford v. McFadden,21 Tex. Civ. App. 260, 51 S.W. 548. We have, however, carefully examined the pleadings and the statement of facts, which are short, and they sustain the verdict of the jury. We overrule the assignment.
The judgment of the trial court is affirmed.